Citation Nr: 1108307	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  10-10 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and S.H.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1954 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision on behalf of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in February 2009.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

The Court, in Pentecost v. Principi, 16 Vet. App. 124 (2002), has held that a veteran need not corroborate his actual physical proximity to (or firsthand experience with) and personal participation in rocket attacks while stationed in Vietnam.  See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of every detail [of a claimed stressor] including the appellant's personal participation" is not required; rather an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure).

In this case, the Veteran contends that he has PTSD as a result of events during active service including having participated in an atmospheric nuclear test in Nevada and having assisted in the rescue efforts after a commercial aircraft accident at the airport in Pittsburgh, Pennsylvania.  The available record includes an April 2009 VA memorandum noting a formal finding that the available information was insufficient to corroborate the Veteran's claimed stressor.  It was noted that the Veteran had not provided information within a two-month date range and that all reasonable efforts to assist him had been provided.  The Board notes, however, that at his personal hearing in September 2010 information was provided identifying an April 1, 1956, accident involving TWA Flight 400 during takeoff from the Greater Pittsburgh International Airport.  Information was also provided addressing Operation Plumbbob which indicates this was a series of nuclear tests conducted between May 28, 1957, and October 7, 1957.  The Board also notes that the Veteran appeared to have a severe cognitive impairment at the time of his personal and that pertinent date information was provided by others at the hearing.  The record, however, includes correspondence dated in March 1978 in which the Veteran reported that he had participated in an atomic bomb test in the spring of 1955 for a period of ninety days after he received security clearance (shown by service records as having been provided on April 27, 1955).  In light of the evidence provided and more specific date information, the Board finds additional efforts are required to assist the Veteran in verifying his claimed stressors.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for an acquired psychiatric disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.

All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts should be taken to verify the Veteran's claimed stressor events that he participated in an atmospheric nuclear test in Nevada (either in the 90 day period after April 27, 1955, or during the period from May 28, 1957, to October 7, 1957) and that he assisted in the rescue efforts after an April 1956 commercial aircraft accident at the airport in Pittsburgh, Pennsylvania.  If unable to provide such information, the responding parties should be asked to identify the agency or department that may provide such information and follow-up inquiries should be conducted accordingly.  

3.  The records should be reviewed by the RO and specific determinations provided, based on the complete record, as to which specific stressor events, if any, have been verified.  The list of verified stressors should be provided to the VA examiner. 

4.  Thereafter, the Veteran should be scheduled for a VA PTSD examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has currently, or at any time since December 2008, an acquired psychiatric disorder, as a result of a verified event during active service.  All indicated tests and studies are to be performed.  The examination must be conducted following the protocol in VA's PTSD examination worksheet (revised April 2, 2007).  

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  Any opinion provided should be reconciled with the prior medical findings of record.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



